KRISPY KREME REPORTS EARNINGS PER SHARE OF $0.03 FOR THE SECOND QUARTER OF FISCAL 2011 Raises Fiscal 2011 Earnings Outlook Company to Present at Investor Conference on September 16, 2010 Winston-Salem, NC – September 2, 2010 – Krispy Kreme Doughnuts, Inc. (NYSE: KKD) (the “Company”) today reported financial results for the second quarter of fiscal 2011, ended August 1, 2010. The Company also raised its earnings outlook for fiscal 2011 as a whole. Second Quarter Fiscal 2011 Highlights Compared to the Year-Ago Period: Revenues increased 6.3% to $87.9 million from $82.7 million Excluding the effects of refranchising Company stores, revenues rose 8.2% Company same store sales rose 5.7%, the seventh consecutive quarterly increase Operating income increased 41.2% to $4.2 million from $2.9 million Net income was $2.2 million, or $0.03 per share diluted, compared to a net loss of $157,000, or nil per share, in the second quarter last year The Company ended the second quarter of fiscal 2011 with a total of 633 Krispy Kreme stores systemwide, a net increase of 17 shops during the quarter. As of August 1, 2010, there were 84 Company stores and 549 franchise locations. “Our financial results improved from the year ago period, as we realized revenue growth in all business segments, increased our consolidated operating income by roughly half, and delivered positive net income for the third consecutive quarter. We are encouraged by the same store sales momentum at our Company stores, but also recognize that we must strengthen our execution so that top-line performance can more directly impact bottom-line profitability,” said Jim Morgan, the Company’s President and Chief Executive Officer. Fiscal 2011 Outlook “In our first quarter earnings release on June 3, we indicated that we expected operating income, exclusive of impairment charges and lease termination costs, to range from $11 million to $15 million for fiscal 2011. Based on our results for the first half of the year, which exceeded our expectations, and other current information, we are raising that outlook. We now estimate that fiscal 2011 operating income, exclusive of impairment charges and lease termination costs, will range from $13 million to $17 million,” Morgan continued. 1 “As we look ahead, we will continue working diligently to implement our strategic initiatives with the intention of maximizing shareholder value. Our transition is an ongoing process, and we are confident we can build an even stronger foundation for the future by continuing to both invest in our businesses and support our domestic and international franchisees. These steps are critical to accelerating long-term growth in both revenues and earnings. We believe that we are only beginning to unlock the potential of the Krispy Kreme brand for our guests, customers, franchisees, team members and shareholders,” Morgan concluded. Second Quarter Fiscal 2011 Results Consolidated Results For the second quarter ended August 1, 2010, revenues increased 6.3% to $87.9 million from $82.7 million. Year-over-year revenue increases were generated in all four business segments. Direct operating expenses increased to $76.9 million from $71.3 million, and as a percentage of total revenues, increased to 87.5% from 86.1%. General and administrative expenses were $4.9 million compared to $4.8 million in the same period last year and, as a percentage of total revenues, decreased to 5.6% from 5.8%. General and administrative expenses in the year-ago period included a non-recurring credit of $1.1 million from additional insurance proceeds related to litigation settled in October 2006. Impairment charges and lease termination costs were a credit of $216,000 compared to a charge of $1.5 million in the year-ago period. Operating income increased 41.2% to $4.2 million from $2.9 million. Interest expense decreased to $1.6 million from $2.3 million, principally reflecting the Company’s reduced level of indebtedness. Net income was $2.2 million, or $0.03 per diluted share, compared to a net loss of $157,000, or nil per share, in the second quarter of last year. Segment Results Company Stores revenues were essentially flat at approximately $60 million. Higher same store sales and off-premises sales to grocers/mass merchants were offset by locations that were either closed or refranchised along with lower off-premises sales to convenience stores. Excluding the effects of refranchising, Company Stores revenues rose 4.0%. Same store sales at Company stores rose 5.7%, the seventh consecutive quarterly increase. Domestic Franchise revenues increased 15.1% to $2.1 million, reflecting an 8.8% rise in sales by domestic franchisees. Excluding the effects of refranchising, sales by domestic franchisees rose 4.2%. Same store sales rose 5.0% at domestic franchise stores. The Domestic Franchise segment generated operating income of $1.0 million compared to $434,000 last year. International Franchise revenues increased 5.3% to $4.0 million, reflecting higher royalties from increased sales by international franchise stores. A decline in international franchise same store sales was offset by new store openings. Adjusted to eliminate the effects of changes in foreign exchange rates, International Franchise same store sales fell 14.3%, reflecting waning honeymoon effects from the 313 stores opened internationally in the past three years, as well as anticipated cannibalization as markets develop. The International Franchise segment generated operating income of $2.5 million compared to $1.9 million last year. International franchisees continued to expand, with a net increase of 16 locations in the second quarter. 2 Total KK Supply Chain revenues (including sales to Company stores) rose 18.9% to $44.9 million, driven by selling price increases in major product categories and by higher unit volumes. External KK Supply Chain revenues rose 26.7% to $21.9 million compared to $17.3 million in the second quarter last year. KK Supply Chain generated operating income of $7.3 million compared to $5.7 million in the second quarter last year reflecting, among other things, higher revenues as well as lower freight and other distribution costs. Conference Call Management will host a conference call to review second quarter results as well as management’s outlook for the balance of fiscal 2011 this afternoon at 4:30 p.m. (ET). A live webcast of the conference call will be available at the Company’s website at www.KrispyKreme.com. The call also can be accessed live by dialing (888) 215-6918 or, for international callers, by dialing (913) 312-0934. A replay will be available after the call and can be accessed by dialing (888) 203-1112 and entering the passcode 5687421. International callers may access the replay by dialing (719) 457-0820 and entering passcode 5687421. The audio replay will be available through September 9, 2010. A transcript of the conference call also will be available at the Company’s website. Investor Conference Presentation The Company will be presenting at the 8th Annual C.L. King Best Ideas Conference 2010 at The Omni Berkshire Place Hotel in New York City on Thursday, September 16, 2010. The presentation is scheduled to begin at 1:45 p.m. (ET) and will be webcast from the Company’s website. About Krispy Kreme Krispy Kreme is a leading branded specialty retailer and wholesaler of premium quality sweet treats and complementary products, including its signature Original Glazed® doughnut. Headquartered in Winston-Salem, NC, the Company has offered the highest quality doughnuts and great tasting coffee since it was founded in 1937. Today, Krispy Kreme shops can be found in over 630 locations in 19 countries around the world. Visit us at www.KrispyKreme.com. ### Information contained in this press release, other than historical information, should be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on management’s beliefs, assumptions and expectations of our future economic performance, considering the information currently available to management. These statements are not statements of historical fact. Forward-looking statements involve risks and uncertainties that may cause our actual results, performance or financial condition to differ materially from the expectations of future results, performance or financial condition we express or imply in any forward-looking statements. The words “believe,” “may,” “could,” “will,” “should,” “anticipate,” “estimate,” “expect,” “intend,” “objective,” “seek,” “strive” or similar words, or the negative of these words, identify forward-looking statements. Factors that could contribute to these differences include, but are not limited to: the quality of Company and franchise store operations; our ability, and our dependence on the ability of our franchisees, to execute on our and their business plans; our relationships with our franchisees; our ability to implement our international growth strategy; our ability to implement our new domestic operating model; currency, economic, political and other risks associated with our international operations; the price and availability of raw materials needed to produce doughnut mixes and other ingredients; compliance with government regulations relating to food products and franchising; our relationships with off-premises customers; our ability to protect our trademarks and trade secrets; restrictions on our operations and compliance with covenants contained in our secured credit facilities; changes in customer preferences and perceptions; and risks associated with competition. These and other risks and uncertainties, which are described in more detail in the Company’s most recent Annual Report on Form 10-K and other reports and statements filed with the United States Securities and Exchange Commission, are difficult to predict, contain uncertainties that may materially affect actual results and may be beyond the Company’s control, and could cause actual results and developments to be materially different from those expressed or implied by any of these forward-looking statements. New factors emerge from time to time, and it is not possible for management to predict all such factors or to assess the impact of each such factor on the Company. Any forward-looking statement speaks only as of the date on which such statement is made, and the Company does not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made. 3 KRISPY KREME DOUGHNUTS, INC. CONSOLIDATED STATEMENT OF OPERATIONS
